mark w may and cynthia r may petitioners v commissioner of internal revenue respondent cynthia r may petitioner and mark w may intervenor v commissioner of internal revenue respondent docket nos filed date p-h’s corporation reduced p-h’s paycheck by amounts that were not remitted to the government r determined fraud penalties and disallowed deductions for state_and_local_income_taxes ps claim this court does not have jurisdiction to redetermine underpayments that no underpayments exist that p-h is not liable for fraud penalties and that the deduc- tions for state and local_taxes are proper held this court has jurisdiction to redetermine the applicability of sec_6663 i r c penalties for fraud resulting from overstated with- holding tax_credits held further an underpayment includes a taxpayer’s overstated credits for withholding under the rule in 135_tc_497 held further sec_1_31-1 income_tax regs is inapplicable because funds due to the government were not actually withheld from p-h’s wages this is a matter of first impression for this court and we adopt the test applied in 618_f3d_562 6th cir held further p-h is liable for fraud penalties under sec_6663 i r c held further ps are entitled to a partial deduction for local_income_taxes paid mark w may and cynthia r may pro sese edward lee walter for respondent goeke judge respondent determined deficiencies in peti- tioners’ and joint federal income taxes of dollar_figure dollar_figure and dollar_figure respectively as a result of verdate 0ct jun jkt po frm fmt sfmt v files may sheila united_states tax_court reports unpaid state_and_local_income_taxes deducted on petitioners’ returns respondent also determined penalties for fraud under sec_6663 for and against mark may mr may of dollar_figure dollar_figure and dollar_figure respectively resulting from the deficiencies and overstated credits for taxes withheld from wages respondent separately determined that cynthia may mrs may is not entitled to relief under sec_6015 from joint_and_several_liability for the years at issue the cases were then consolidated for trial after trial respondent conceded that mrs may is entitled to relief under sec_6015 for the years at issue resolving all issues pertaining to her after this concession the issues remaining for decision are whether the court has jurisdiction to redetermine the underpayments for purposes of calculating the sec_6663 fraud penalties when a portion of the underpayment for each taxable_year resulted from overstated credits for taxes with- held from wages we hold that the court does have jurisdic- tion to determine the correct amounts of the underpayments and corresponding penalties whether mr may is liable for the sec_6663 fraud penalties for the taxable years at issue with respect to the claimed withholding_tax credits we hold that mr may is so liable and whether mr may is liable for the deficiencies resulting from disallowed deductions for state_and_local_income_taxes paid and for sec_6663 fraud penalties with respect to such deficiencies we hold that mr may is liable for the defi- ciencies in part and for sec_6663 fraud penalties with respect to the remaining deficiencies findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed mr may was incarcerated in kentucky mrs may resided in ohio during and mr may was an employee officer and shareholder of maranatha financial group inc maranatha a corporation with approximately employees mr may was also maranatha’s president and unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure verdate 0ct jun jkt po frm fmt sfmt v files may sheila may v commissioner ceo mr may received a biweekly paycheck and pay stub issued by a payroll service provider paychex for his services to maranatha the pay stubs reflected biweekly gross pay of dollar_figure per pay_period after withholdings for federal state local and fica_taxes mr may’s net paycheck was in the range of dollar_figure per pay_period during the years at issue mr may fully controlled the finances of maranatha mr may had sole check signature_authority on maranatha’s corporate bank account and was the sole signatory on payroll checks issued by paychex on maranatha’s behalf mr may did not sign the paychecks manually but an electronic facsimile of his signature appeared on all paychecks during the years at issue maranatha withheld all proper taxes from employee paychecks including mr may’s but failed to remit these withholdings to federal state_or_local_tax authorities maranatha used at least a portion of the unremitted funds to continue operation of the business which included paying mr may an annual salary of dollar_figure mr may was admittedly the person responsible for remittance of these withholdings and was aware of the failure to remit them mr may was also responsible for filing maranatha’s form sec_941 employer’s quarterly federal tax_return but failed to file those forms for the taxable years in issue until early because he was the responsible_officer all unremitted withholdings were later assessed against mr may under sec_6672 petitioners timely filed joint federal_income_tax returns with the internal_revenue_service irs for the taxable years and attached to each tax_return was mr may’s form_w-2 wage and tax statement issued by paychex petitioners claimed withholding credits each year resulting from amounts withheld from mr may’s paychecks for federal taxes petitioners also claimed deductions each year for state income taxes paid through withholdings peti- tioners also claimed deductions in and for local_taxes paid petitioners testified that they paid local_income_taxes by personal check during and and produced a copy of a single canceled check issued to and endorsed by the city of xenia ohio for dollar_figure in date on date mr may was indicted on two counts of federal_income_tax evasion as well as four counts of willful verdate 0ct jun jkt po frm fmt sfmt v files may sheila united_states tax_court reports failure to account for and pay over payroll_taxes while working for maranatha the u s district_court for the southern district of ohio found mr may guilty on all six counts on appeal the u s court_of_appeals for the sixth circuit affirmed the conviction but vacated the sentence and remanded the case for resentencing after resentencing mr may appealed the district court’s resentencing to the court_of_appeals for the sixth circuit which again vacated the sen- tence and remanded with a directed order of restitution this second appeal did not address or disturb the underlying conviction evidence at the criminal trial established that mr may had used funds in the corporate account for personal expenditures however no such evidence was presented in these cases on date respondent issued a notice_of_deficiency to petitioners for tax years and petitioners timely filed a petition for redetermination of the deficiencies and penalties opinion i jurisdiction to redetermine sec_6663 fraud penalties resulting from overstated credits for taxes withheld from wages the jurisdiction of this court is limited by statute and attaches only upon the issuance of a valid notice_of_deficiency and the timely filing of a petition 92_tc_729 affd without published opinion 935_f2d_1282 3d cir in these cases the notice of defi- ciency determined a deficiency relating to disallowed deduc- tions for state_and_local_income_taxes as well as sec_6663 fraud penalties applied to the deficiencies and underpay- ments resulting from overstated credits for tax withholding petitioners argue that this court does not have jurisdiction over any aspect of these cases involving the overstated with- holding credits because they do not meet the statutory defini- tion of a tax_deficiency so as to form the basis for a valid notice_of_deficiency this court has previously addressed this issue in rice v commissioner tcmemo_1999_65 rice involved overstated withholding credits which resulted in a sec_6663 fraud verdate 0ct jun jkt po frm fmt sfmt v files may sheila may v commissioner penalty but no deficiency in holding that this court had jurisdiction to redetermine fraud penalties including the effect of the overstated withholding credits on the amount of the penalty the court stated sec_6665 provides that additions to the tax additional_amounts and penalties shall be paid upon notice_and_demand and shall be assessed collected and paid in the same manner as taxes a deficiency in tax is assessed collected and paid only after respondent makes a deter- mination and sends a notice of that determination in accordance with sec_6213 which provides for the jurisdiction of this court 16_tc_511 affd per curiam 202_f2d_750 2d cir thus respondent in sending a notice determining petitioner was liable for a sec_6663 penalty was complying with the law that requires him to proceed in the same manner as if there were a deficiency the statute was intended to mean that where such a notice was sent the tax_court has jurisdiction accordingly a statutory notice from respondent in which no deficiency is determined advising the taxpayer that a penalty for fraud is due is a valid basis for jurisdiction to this court id emphasis added applying this logic we find that this court has jurisdiction to the extent necessary to redetermine whether any sec_6663 fraud penalties are applicable ii fraud with respect to overstated withholding credits respondent has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b to satisfy the burden_of_proof respondent must show by clear and con- vincing evidence an underpayment_of_tax exists for each year and mr may intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 113_tc_99 94_tc_654 a underpayment_of_tax petitioners argue that there is no underpayment_of_tax in these cases and that without an underpayment respondent cannot properly determine a fraud_penalty under sec_6663 sec_6664 defines an underpayment as the amount by which any_tax imposed by this title exceeds the excess of- the sum of- verdate 0ct jun jkt po frm fmt sfmt v files may sheila united_states tax_court reports a the amount shown as the tax by the taxpayer on his return plus b amounts not so shown previously assessed or collected without assessment over the amount of rebates made sec_1_6664-2 and ii income_tax regs pro- vides that in making the above computation the ‘amount shown as the tax by the taxpayer on his return’ is reduced by the excess of i the amounts shown by the taxpayer on his return as credits for tax withheld under sec_31 relating to tax withheld on wages over ii the amounts actually withheld actually paid as estimated_tax or actually paid with respect to a taxable_year before the return is filed for such taxable_year this regulation encompasses the situation in which a tax- payer overstates the credit for withholding see also sec_1_6664-2 example income_tax regs accordingly if a taxpayer overstates prepayment_credits such as the credit for wages withheld the overstatement decreases taxes due as shown on the return and increases the underpayment_of_tax rice v commissioner supra petitioners first argue that no underpayment exists because the disallowed withholding credits do not meet the definition of an underpayment under sec_6664 taking into account the provisions of sec_6211 however we have found that restrictions in sec_6211 excluding estimated_tax and withholding credits from the calculation of a deficiency no longer apply to an underpayment 135_tc_497 the court in feller also found that sec_1_6664-2 income_tax regs validly interprets the definition of underpayment in sec_6664 and therefore extends the meaning of under- payment to include a taxpayer’s overstated credits for with- holding id pincite sec_1_6664-2 example income_tax regs as a result we reject petitioners’ first argument petitioners next argue that no underpayment exists because taxes were actually withheld from mr may’s pay- checks and petitioners are entitled to the withholding credits even though the tax withholdings were not paid to the government in support of their position petitioners cite sec_1_31-1 income_tax regs which states in part that verdate 0ct jun jkt po frm fmt sfmt v files may sheila may v commissioner if the tax has actually been withheld at the source credit or refund shall be made to the recipient of the income even though such tax has not been paid over to the government by the employer in 618_f3d_562 6th cir the defendant owned and operated his business and withheld taxes from his own paychecks but failed to remit those withholdings to the government in affirming the defendant’s conviction under u s c sec for making a false claim for a tax_refund with regard to his personal taxes the court stated rather than creating an overly formalistic division between the personal and official capacities of an individual operating as both employer and employee which would permit the corporate form to serve as a shield to individual liability we find it more consonant with the purposes of to conduct a functional inquiry into whether funds due the government left the defendant’s control and so may be deemed actually withheld from his wages id we agree with the court_of_appeals for the sixth circuit that the proper test to determine whether actual withholding at the source occurred should consider whether the funds functionally left the control of a taxpayer such a test should not be strictly constrained by the multiple identities one per- son may have when acting in both a personal and a corporate capacity for maranatha’s in applying the test we look to the facts of the case mr may was not only a shareholder employee and officer of maranatha he was also president and ceo he was the per- son responsible failure to remit tax withholdings including his own to the government and knew that those withholdings were not being remitted mr may had sole check signature_authority on maranatha’s cor- porate bank account giving him full control of its finances even though he was technically subject_to tax withholding we believe mr may is more analogous to a person filing a completely falsified form_w-2 given his knowledge and participation in failing to remit the withholdings the fact that control of the funds shifted from mr may’s personal employee identity to his corporate employer identity is of no consequence mr may was entrusted with the with- held funds and misappropriated them back to the corporate verdate 0ct jun jkt po frm fmt sfmt v files may sheila united_states tax_court reports account which he controlled using them to continue oper- ation of the corporation in which he had an equity stake and which paid him an annual salary of dollar_figure at all times during and after this act of misappropriation mr may deter- mined how those funds would be used because mr may was responsible for the nonremittance and fully controlled the corporate finances we conclude that the funds never left mr may’s functional control and were therefore not actually withheld at the source from his wages for purposes of sec_1_31-1 income_tax regs sec_1_31-1 income_tax regs is therefore inapplicable and petitioners’ reliance on it is misplaced for credits when a taxpayer has overstated tax withholdings the overstatement decreases the amount shown as the tax by the taxpayer on his return and increases the underpayment_of_tax sadler v commissioner t c pincite see also sec_1_6664-2 example income_tax regs the facts here establish petitioners’ liability for the underpayments determined by respondent with respect to such withholdings as a result we hold that petitioners have underpayments of taxes of dollar_figure dollar_figure and dollar_figure for years and respectively b fraudulent intent respondent must prove by clear_and_convincing evidence that a portion of the underpayment for each taxable_year in issue was due to mr may’s fraud see 79_tc_888 once respondent establishes that any portion of an underpayment is attrib- utable to fraud the entire underpayment is subject_to the percent penalty except with respect to any portion of the underpayment that petitioners establish is not attributable to fraud see sec_6663 and b the existence of fraud is a question of fact to be resolved upon consideration of the entire record see 98_tc_511 mr may’s entire course of conduct may establish the requisite fraudulent intent see 56_tc_213 mr may was responsible for maranatha’s failure to remit employee tax withholdings including his own in spite of his verdate 0ct jun jkt po frm fmt sfmt v files may sheila may v commissioner admitted knowledge and orchestration of maranatha’s failure to remit those withholdings mr may chose to claim credits for the unremitted withholdings on his personal income_tax returns mr may was later convicted of tax_evasion with respect to his personal income taxes and willful failure to account for and pay over payroll_taxes while working for maranatha we conclude that respondent has proved by clear and con- vincing evidence that petitioners fraudulently underpaid tax for each of the years at issue with respect to the withholding credits accordingly we hold that the 75-percent fraud pen- alty is justified with respect to the underpayments resulting from overstated withholding credits for the years at issue iii deficiencies resulting from disallowed deductions for state_and_local_income_taxes paid and fraud with respect to any such deficiencies the commissioner’s determinations in the notice of defi- ciency are presumed correct and the taxpayer bears the bur- den of proving that they are incorrect see rule a 290_us_111 however the commissioner has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b to satisfy the burden_of_proof for fraud the commissioner must show by clear_and_convincing evidence an underpayment_of_tax exists and the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or other- wise prevent the collection_of_taxes see sadler v commis- sioner supra pincite parks v commissioner t c pincite- petitioners make several claims with regard to the unpaid state_and_local_income_taxes deducted on their federal tax returns for the years at issue petitioners’ first claim is that because the state_income_tax amounts were withheld by maranatha from mr may’s personal paycheck they are enti- tled to the deduction even though maranatha failed to pay over the amounts to state tax authorities petitioners’ second claim is that if their first claim fails the state_income_tax amounts withheld should never have been included in peti- tioners’ gross_income as they never received these withheld amounts this would result in petitioners’ being entitled to verdate 0ct jun jkt po frm fmt sfmt v files may sheila united_states tax_court reports an offsetting deduction equal to the disallowed state_income_tax deduction with no corresponding deficiency petitioners’ third claim is that they paid all local_income_taxes owed for the years at issue petitioners’ final claim is that the period of limitations has expired because respondent has not proven that the deficiencies are a result of fraud we shall address each claim in turn a whether petitioners are entitled to the deductions as a result of the withholdings petitioners claim that the amounts withheld from mr may’s paycheck for state income taxes entitle them to fed- eral income_tax deductions for those taxes under sec_164 we disagree like the withholdings for federal taxes the withholdings from mr may’s paycheck for state income taxes were not remitted the proper authorities those withholdings remained in maranatha’s bank account under the functional control of mr may mr may knew of and orchestrated maranatha’s failure to remit the withholdings using these funds to continue operation of the business in which he owned an equity stake and which employed him at an annual salary of dollar_figure to for the same reasons stated above with respect to federal tax withholdings we find that no actual withholding occurred with respect to state income taxes see supra pp consequently we hold petitioners are not entitled to deductions for any amounts allegedly withheld for state income taxes b whether reductions in gross_income resulted petitioners claim that if the amounts withheld from mr may’s paycheck for state income taxes do not entitle them to deductions then those amounts should not be included in calculating their gross_income because those amounts were withheld from mr may’s wages and never received by peti- tioners we disagree we have previously found that mr may retained func- tional control of all withheld funds see supra pp the funds were kept in the account for the corporation of which mr may was president ceo shareholder officer and employee mr may had full control of the corporate finances verdate 0ct jun jkt po frm fmt sfmt v files may sheila may v commissioner those funds were used to benefit the corporation in which mr may held an equity stake and which paid mr may an annual salary of dollar_figure given mr may’s actions in keeping the withholdings in maranatha’s account the amount of control he exercised over the funds in maranatha’s account and the benefits accruing to mr may as a result of the nonremittance we view these funds more as capital contributions to maranatha out of mr may’s paychecks than as funds never received by petitioners therefore the funds were properly included in petitioners’ gross_income c whether local_income_taxes were paid petitioners claim that no local_income_taxes were due for and testified they paid local_income_taxes of dollar_figure and dollar_figure for and respectively by personal check petitioners produced a copy of a canceled check for dollar_figure for the local_taxes endorsed by the city of xenia but no such evidence has been produced for taxable_year in petitioners owed dollar_figure in local_income_taxes and dollar_figure in local real_estate_taxes only the dollar_figure in local_income_taxes was disallowed as a deduction the dollar_figure deduction for local real_estate_taxes was allowed petitioners’ check for dollar_figure gave no indication of the portion paid toward local income or local real_estate_taxes because the burden_of_proof is on petitioners we will assume that the check first went toward paying local real_estate_taxes of dollar_figure with the remaining dollar_figure being paid toward local_income_taxes we find that petitioners have met their burden_of_proof with respect to dollar_figure of the local_income_taxes but not with respect to the local_income_taxes therefore peti- tioners are entitled to a deduction of dollar_figure for local_income_taxes the amount of the deficiency for that year shall be reduced accordingly d whether the period of limitations may be extended as a result of fraud petitioners argue that the normal 3-year period of limita- tions to issue a notice_of_deficiency under sec_6501 has expired and that respondent cannot show fraud to increase verdate 0ct jun jkt po frm fmt sfmt v files may sheila united_states tax_court reports this period of limitations under sec_6501 because no tax_deficiency exists petitioners argue in the alternative that even if a deficiency exists respondent still cannot show fraud because mr may’s actions amounted only to an honest mis- take negligence or inadvertence we have already found that nonremittance of the state_and_local_income_taxes created deficiencies see supra pp the only remaining issue is whether mr may’s actions were fraudulent the burden is upon respondent to prove that mr may filed a false return with the intent to evade tax for each year at issue see sec_7454 rule b because direct evidence of an intent to evade tax is rarely available intent may be proved by circumstantial evidence and reasonable inferences from the facts 92_tc_661 mr may was responsible for maranatha’s failure to remit employee state tax withholdings including his own in spite of his admitted knowledge and orchestration of maranatha’s failure to remit such withholdings mr may chose to claim deductions for the unremitted withholdings on his personal tax returns we conclude that respondent has proved by clear and con- vincing evidence that mr may filed returns for the years at issue with the intent to evade tax therefore the 3-year period of limitations under sec_6501 does not apply for any of the years at issue and respondent was not barred from issuing the notices of deficiency for those years e fraud with respect to state and local_tax deficiencies respondent has established by clear_and_convincing evi- dence that mr may engaged in fraudulent activity with respect to the deficiencies resulting from disallowed state and local_tax deductions see supra pp once the commissioner establishes that any portion of an underpayment is attributable to fraud the entire under- payment is treated as attributable to fraud and subject_to a 75-percent penalty except with respect to any portion of the underpayment that the taxpayer establishes is not attrib- utable to fraud sec_6663 and b sadler v commissioner t c pincite petitioners have not met this burden there- verdate 0ct jun jkt po frm fmt sfmt v files may sheila may v commissioner fore the fraud_penalty is applicable to all remaining defi- ciencies resulting from state_and_local_income_taxes iv conclusion we find mr may liable in part for deficiencies resulting from disallowed deductions for state_and_local_income_taxes paid we also find mr may liable for sec_6663 fraud pen- alties with respect to all claimed withholding_tax credits as well as all remaining deficiencies resulting from disallowed deductions for state_and_local_income_taxes in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule in docket no decision will be entered for petitioner in docket no f verdate 0ct jun jkt po frm fmt sfmt v files may sheila
